DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces a “tilting component” apparently only functionally (in the preamble), but goes on to specify particular arrangements and connections to it.  It is accordingly unclear if the tilting component is a positive limitation of the claim.
Claims 2-6 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-12, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (US Patent Application Publication Number 2016/0347212).
Regarding claims 1, 7, and 12, Mason discloses a baby safety seat comprising: a seat (104); and a baby seat base (102) connected to the seat, the baby seat base comprising: a tilting component (at least upper portions 110) being a seat body, and the seat being installed on the tilting component; and a tilt adjusting mechanism for adjusting a tilting angle of the tilting component, the tilt adjusting mechanism comprising: a supporting component (158) disposed under the tilting component in a height-adjustable manner, at least two engaging holes (159) being formed on the supporting component along a height adjustment direction; and a locking component (including 160), an end of the locking component rotatably engaging in the tilting component (at 161), another end of the locking component being configured to engage in one of the at least two engaging holes (at 164), and a supporting height of the supporting component relative to the tilting component being adjusted when the locking component disengages from the one of the at least two engaging holes, so as to adjust the tilting angle of the tilting component (this is the general manner of operation).
Regarding claims 4 and 15, Mason further discloses an operating component (166A and/or 166B) fixedly connected to the locking component and located on an outer side of the tilting component (see figures).  
Regarding claims 8-11 and 18-20, Mason further discloses the tilting component comprises a main body portion and a tilting portion (at 110A for instance) obliquely connected to the main body portion, wherein a fender (at 120 for instance) is disposed on an upper end of the tilting portion, wherein the tilting component comprises at least one supporting portion and/or a connecting portion for abutting against and/or connecting with the seat (various portions at the upper surface including 114 for instance would meet these limitations).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 6, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Williams et al. (US Patent Number 8353559).  Mason discloses a seat as explained above including an engaging portion (at 164) fixedly connected with the locking component but does not clearly disclose a flexible portion, an inserting opening, or a groove arrangement as claimed.  Such features are well-known as shown by Williams who discloses a related device including a locking component comprising a flexible portion (42) for rotatably engaging with a tilting component; and an engaging portion (41) fixedly connected to the flexible portion and for engaging in one of at least two engaging holes, wherein the flexible portion is an arc structure (see figures), wherein the locking component comprises an inserting opening (46 for instance), and an operating component (5) is inserted into the inserting opening, wherein at least one groove (43 and/or 46; alternatively an interior of 2) is formed on a supporting component along a height adjustment direction, and a locking component comprises at least one protrusion slidably disposed in the at least one groove (5 is described as engaging 43 and 46, while various portion of 4 and 5 form protrusions disposed in a groove of 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a flexible portion, an inserting opening, and/or a groove arrangement as taught by Williams in Mason’s device because this could simplify manufacture and/or improve operation and comfort for various users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636